t c summary opinion united_states tax_court estate of david b lease deceased kathy a lease administratrix and kathy a lease petitioners v commissioner of internal revenue respondent docket no 5455-05s filed date kathy a lease pro_se andrew m stroot for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect this case was submitted to special_trial_judge carleton d powell who died on date after the trial by order dated date chief_judge colvin resubmitted this case to judge joel gerber without objection of the parties when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency for the tax_year of david b and kathy a lease the deficiency was predicated on the disallowance of several deductions and after concessions the issues we must decide are whether mr lease’s expenses of driving to and from his work locations are deductible and or whether his meal expenses are deductible background some of the facts have been stipulated and are incorporated by this reference at the time the petition was filed mr and mrs lease resided in west virginia mr lease now deceased was employed as a millwright during his jobs were assigned at his local union hiring hall in cumberland maryland every week mr lease would go to the union hall and sign up for work in the workbook the union representative would call when a job was available and mr lease would then proceed from his locality to his work many jobs were within a 50-mile radius but during local jobs were scarce and his work assignments expanded to unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and rule references are to the tax_court rules_of_practice and procedure as far as a 250-mile radius some of those assignments were from the pittsburgh pennsylvania union hall as a millwright mr lease would work on various jobs a typical job involved maintenance making of parts and rebuilding of a motor sometimes at an electric power generating plant once he completed the rebuilding of a motor or completed a job he was laid off and awaited an assignment from the union usually he did not work again for the same employer he would generally not spend the night at a work location but would return home mr lease worked long days leaving as early a sec_3 or a m and returning home pincite or p m mr lease was required to bring tools to his work assignments his tools consisted of standard tools metric tools and precision tools the three sets of tools were kept in tool boxes that mr lease transported to the jobsite in his truck during mr lease regularly drove to worksites beyond the area of his home and union hall he received nine forms w-2 wage and tax statement for from different employers mr lease drove an average of miles per month to and from work assignments he worked days and drove an average of almost miles per workday for mr and mrs lease deducted dollar_figure in business travel_expenses using the standard mileage rate of cents per mile they also deducted dollar_figure for away from home expenses which were largely for meals in the notice_of_deficiency respondent disallowed both deductions discussion3 mr and mrs lease deducted the expense of mr lease’s trips between his residence and various worksites contending that the employment was temporary respondent contends that mr lease’s work outside of the area of his residence was a permanent situation and that he made the personal nonbusiness choice to drive to and from work rather than to move in effect respondent’s argument is that mr lease’s tax_home was where he normally worked and that his trips constituted commuting sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business conversely sec_262 provides that no deduction is allowed for personal living or family_expenses generally the cost of commuting to and from work is a nondeductible personal_expense 326_us_465 sec_1_162-2 income_tax regs traveling expenses include meals_and_lodging while away from home sec_162 to deduct such expenses a taxpayer must show the expenses are reasonable and necessary they were incurred while away from home and they were incurred in no questions were raised concerning the burden_of_proof the pursuit of a trade_or_business including meals while away from home commissioner v flowers supra pincite a taxpayer’s home as used in sec_162 has been defined to mean the vicinity of the taxpayer’s principal place of employment rather than the location of his personal or family residence 74_tc_578 72_tc_190 affd 662_f2d_253 4th cir where a taxpayer’s principal place of employment is other than his residence and he chooses not to move his residence for personal reasons the additional living or travel_expenses are not considered to be ordinary and necessary business_expenses 55_tc_783 where however a taxpayer is away from home on a temporary basis his living or travel_expenses may be considered deductible business_expenses 358_us_59 employment has been defined as temporary if it is forseeably terminable or lasts for a relatively short fixed duration 482_f2d_417 5th cir whether a taxpayer’s job is temporary or indefinite is determined by the facts and circumstances of each case peurifoy v commissioner supra pincite to be deductible traveling expenses must be substantiated by adequate_records or sufficient corroborating evidence sec_274 before mr lease regularly worked out of the cumberland maryland union hall and was assigned jobs that were within miles of his residence for there were fewer jobs available from the cumberland maryland union hall and he was forced to accept jobs outside of his principal place of employment some from a distant union hall that he had not previously used each of the jobs outside of his principal place of employment was of short duration considering the record as a whole we hold that mr lease’ sec_2002 travel was outside of his usual and principal place of employment and was both temporary and forseeably terminable mr lease’s travel log was stipulated by the parties and meets the substantiation requirements of sec_274 mr lease’s costs for daily transportation outside of his metropolitan area where he normally worked are deductible within the meaning of revrul_99_7 1999_1_cb_361 accordingly petitioners are entitled to deduct travel_expenses of dollar_figure for although it is likely that mr lease incurred meal expenses during no substantiation or sufficient corroborating evidence was offered that would meet the substantiation requirements of sec_274 moreover mr lease normally returned home each day and the record is insufficient to show the occasions that he was away_from_home_overnight see eg 127_tc_124 mrs lease testified that there were no receipts and that the meals were likely paid for in cash accordingly we must hold that petitioners are not entitled to the dollar_figure meal expense deductions claimed for tax_year to reflect the foregoing decision will be entered under rule
